 z



 1                                                                          CLERK U.S. DISTRICT COURT

 2
                                                                                  MAY 2 12021
3
                                                                            2►r-~uni nisTRICT OF CALIFOR~

4
5
6

 7
8                              UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
io
ii UNITED STATES OF AMERICA,                          Case No. 8:ii-CR-ooi33-~S-4
12                        Plaintiff,
i3                                                    ORDER OF DETENTION AFTER
                                                      HEARING
14   BENJAMIN GARCIA
                                                      [Fed. R. Crim. P. 32.i(a)(6); i8 U.S.C.
i5                        Defendant.                  § 3143~a)~
i6
~7
            The defendant having been arrested in this District pursuant to a warrant issued
i8   by the United States District Court for the Central District of California for alleged
i9   violations of the terms and conditions of his/her supervised release; and

20          The Court having conducted a detention hearing pursuant to Federal Rule of
21   Criminal Procedure 32.i(a)(6) and i8 U.S.C. § 3143(a), hereby finds the following:
22          A. (x) The defendant has not met his/her burden of establishing by clear and

23             convincing evidence that he/she is not likely to flee if released under i8 U.S.C.
24             § 3142~b) or (c).
25          B. (x) The defendant has not met his/her burden of establishing by clear and
26             convincing evidence that he/she is not likely to pose a danger to the safety of
27

                                                  1
 i            any other person or the community if released under i8 U.S.C. § 3i42(b)or
 2            (c).

 3         These findings are based on: nature ofcurrent allegations; lack ofstable

4    employment or housing; prior criminal history; history ofsubstance abuse; and prior

 5 supervised release violations all ofwhich suggest lack ofamenability to compliance
6    with supervision.

 7         IT THEREFORE IS ORDERED that the defendant be detained pending the final
8    revocation proceedings.

9
io   Dated:          (Z                                            G~~~
                                                    ONORABL AUTUMN D. SPAETH
~~                                                 United States Magistrate Judge
12

i3
i4

i5
i6
~~
18
i9
20
21

22

23
24
25
26

27
                                              2
